UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1052



CARL ANTHONY GRAY,

                                              Plaintiff - Appellant,

          versus


BOARD OF SUPERVISORS CITY OF NORFOLK; PAUL R.
RIDDICK; DAUN S. HESTER; WILLIE PONDS; KEELA
BOOSE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-00-825-2)


Submitted:   May 31, 2001                     Decided:   June 6, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl Anthony Gray, Appellant Pro Se. M. Wayne Ringer, Daniel R.
Hagemeister, CITY ATTORNEY’S OFFICE, Norfolk, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl A. Gray appeals from the district court’s order granting

Defendants’ motion to dismiss Gray’s civil complaint originally

filed in state court and removed by Defendants to the district

court and denying Gray’s motions for remand, for sanctions, and to

amend the complaint.    We have reviewed the record, the district

court’s order, the transcripts of the hearings held on December 13,

2000, and January 4, 2001, at which the district court stated from

the bench its reasons for denying relief, and Gray’s informal brief

filed in this court.   We find no reversible error in the court’s

denial of Gray’s motions to remand, to amend, and to impose sanc-

tions.   With regard to the motion to dismiss, Gray has not pre-

served any issue for our review because he failed to challenge the

bases for the district court’s ruling on that motion. Accordingly,

we affirm on the reasoning of the district court.   Gray v. Board of

Supervisors, No. CA-00-825-2 (E.D. Va. Dec. 13, 2000 & Jan. 4,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2